USCA11 Case: 20-10305    Date Filed: 07/19/2021   Page: 1 of 8



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10305
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:98-cr-00044-TFM-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

CHARLES BAKER, III,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                               (July 19, 2021)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10305         Date Filed: 07/19/2021     Page: 2 of 8



      Charles Baker appeals his 60-month sentence imposed on the revocation of

his term of supervised release. He raises two arguments on appeal. First, he

argues that the district court erred in suggesting that it lacked authority to consider

that his felony was no longer a Class A felony under the First Step Act of 2018,

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (“First Step Act”), when

imposing its revocation sentence. Second, he argues that, because of the First Step

Act’s changes, his sentence was procedurally unreasonable.

                                            I.

      We ordinarily review a district court’s revocation of supervised release for

an abuse of discretion. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th

Cir. 2014). However, where a defendant fails to raise an issue below, we review

for plain error. Id. To show plain error, the defendant must demonstrate that: (1)

an error occurred; (2) the error was plain; and (3) the error affected his substantial

rights. Id. If all three conditions are met, we may, in our discretion, correct an

error if it “seriously affected the fairness, integrity, or public reputation of the

judicial proceedings.” Id. (brackets and quotations omitted).

      District courts lack the inherent authority to modify a term of imprisonment

but may do so to the extent that a statute expressly permits. 18 U.S.C.

§ 3582(c)(1)(B); see United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020).




                                            2
          USCA11 Case: 20-10305        Date Filed: 07/19/2021    Page: 3 of 8



The First Step Act expressly permits district courts to reduce a previously imposed

term of imprisonment. Jones, 962 F.3d at 1297.

      The Fair Sentencing Act, enacted on August 3, 2010, amended 21 U.S.C.

§§ 841(b)(1) and 960(b) to reduce the sentencing disparity between crack and

powder cocaine offenses. Fair Sentencing Act; see Dorsey v. United States,

567 U.S. 260, 268-69 (2012) (detailing the history that led to enactment of the Fair

Sentencing Act, including the Sentencing Commission’s criticisms that the

disparity between crack and powder cocaine offenses was disproportional and

reflected race-based differences). Section 2 of the Fair Sentencing Act changed the

quantity of crack necessary to trigger a 10-year mandatory minimum from 50

grams to 280 grams and the quantity necessary to trigger a 5-year mandatory

minimum from 5 grams to 28 grams. Fair Sentencing Act § 2(a)(1)-(2); see also

21 U.S.C. § 841(b)(1)(A)(iii), (B)(iii). These amendments were not made

retroactive to defendants who were sentenced before the enactment of the Fair

Sentencing Act. United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012). The

Fair Sentencing Act did not expressly make any changes to § 841(b)(1)(C), which

provides for a term of imprisonment of not more than 20 years for cases involving

quantities of crack that do not fall within § 841(b)(1)(A) or (B), i.e., quantities

below 28 grams. See Fair Sentencing Act § 2(a); 21 U.S.C. § 841(b)(1)(C).




                                           3
           USCA11 Case: 20-10305         Date Filed: 07/19/2021     Page: 4 of 8



       In 2018, Congress enacted the First Step Act, which made retroactive the

statutory penalties for covered offenses provided under the Fair Sentencing Act.

See First Step Act § 404. Under § 404(b) of the First Step Act, a court “that

imposed a sentence for a covered offense may . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the

covered offense was committed.” Id. § 404(b). The statute defines “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was

committed before August 3, 2010.” Id. § 404(a). The First Step Act further

provides that “[n]othing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.” Id. § 404(c).

       A district court may revoke a defendant’s supervised release and require him

to serve all or part of his term in prison if it “finds by a preponderance of the

evidence that the defendant violated a condition of supervised release.” 18 U.S.C.

§ 3583(e)(3); see also United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir.

2006). Revocation of supervised release is not punishment for a defendant’s new

offenses that violate the conditions of his supervised release. Johnson v. United

States, 529 U.S. 694, 699-701 (2000). Rather, post-revocation penalties are

“treat[ed] . . . as part of the penalty for the initial offense.” Id. at 700.




                                             4
          USCA11 Case: 20-10305       Date Filed: 07/19/2021    Page: 5 of 8



      A Class A felony has a statutory maximum penalty of life in prison, while a

Class C felony has a maximum of 25-years, but no less than 10-years’

imprisonment. 18 U.S.C. § 3559(a)(1). The maximum term of imprisonment that

a court may impose upon revocation of supervised release is five years for a Class

A felony and no more than two years for a Class C felony. Id. § 3583(e)(3).

                                          II.

      We turn to Baker’s first argument – i.e., that the district court erred when it

failed to consider reducing his original sentence pursuant to the First Step Act such

that his underlying felony conviction would be considered a Class C felony with a

maximum sentence of 24 months rather than a Class A felony with a maximum

sentence of 60 months. We hold that Baker did not fairly raise this issue below, so

we review for plain error. Although Baker argues that his statements during his

allocution alerted the district court to the issue, we do not agree. During his

allocution, Baker cited his earlier successful motion to reduce his sentence but

decried the court’s failure to award him a more substantial “two-point reduction.”

He asserted that he sought this reduction in a motion he filed by mail in 2015, that

the district court apparently never received. Because the First Step Act was passed

in 2018, Baker clearly did not reference it in that 2015 motion. Although Baker’s

allocution to the court was arguing for leniency, including his feeling that his

original sentence was unfair in light of Congress’ reduction of sentencing for crack


                                          5
          USCA11 Case: 20-10305       Date Filed: 07/19/2021    Page: 6 of 8



cocaine (implicitly referencing the Fair Sentencing Act), he never mentioned the

First Step Act and never moved for First Step Act relief. The court’s vague

statement about a First Step Act motion being a separate matter cannot create his

argument when he never mentioned it himself. Sealing the fact that First Step Act

relief was not being argued, Baker’s attorney never mentioned the First Step Act,

never moved for First Step Act relief, and made statements and sought a sentence

inconsistent with any First Step Act argument. The attorney conceded that the

maximum statutory sentence was 60 months, which was inconsistent with First

Step Act relief that would mean the underlying felony conviction would have been

a Class C felony with a 24-month maximum statutory sentence. Similarly, the

attorney’s explicit request for a sentence between 24 and 30 months was

inconsistent with the First Step Act argument which would have resulted in the 24-

month statutory maximum.

      Baker cannot show plain error. We have stated that “where the explicit

language of a statute or rule does not specifically resolve an issue, there can be no

plain error where there is no precedent from the Supreme Court or this Court

directly resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th

Cir. 2003). Section 404 of the First Step Act permits a defendant to file a motion

to seek a two-point reduction. The district court’s statement that Baker’s putative

First Step Act motion was a separate matter from his revocation proceeding was


                                          6
          USCA11 Case: 20-10305       Date Filed: 07/19/2021    Page: 7 of 8



thus not plain error because there is nothing in the statute or binding case law that

indicates it would be properly brought in such a proceeding, and certainly nothing

indicating that the district court must sua sponte consider such relief in such a

proceeding. Thus, because the statute did not explicitly resolve the issue and there

is no precedent from the Supreme Court or this Court resolving it, the district court

did not plainly err. Moreover, Baker has not established that his substantial rights

have been affected; he has not established that the district court would have been

inclined to exercise its discretion to reduce his sentence under the First Step Act if

Baker had fairly raised the issue.

                                          III.

      We review the procedural reasonableness of a sentence for abuse of

discretion. United States v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011). We,

generally, ensure that a sentence was procedurally reasonable by reviewing

whether the district court miscalculated the Guideline range, treated the Sentencing

Guidelines as mandatory, failed to consider the § 3553(a) factors, based the

sentence on clearly erroneous facts, or failed to adequately explain the sentence.

United States v. Trailer, 827 F.3d 933, 936 (11th Cir. 2016). The district court

may impose any sentence within the statutory maximum, and a sentence in excess

of the chapter seven range is permitted so long as it is within the range imposed by

Congress. United States v. Hofierka, 83 F.3d 357, 362-63 (11th Cir. 1996).


                                           7
          USCA11 Case: 20-10305       Date Filed: 07/19/2021    Page: 8 of 8



      Baker’s argument regarding the procedural reasonableness of his sentence

centers on the district court’s failure to reclassify his underlying conviction under

the First Step Act. Because we hold that was not plain error, his argument fails.


      AFFIRMED.




                                           8